 1
 2

 3

 4

 5

 6

 7

 8

 9
                       UNITED STATES DISTRICT COURT
                                 FOR THE
10                    EASTERN DISTRICT OF CALIFORNIA
11    ARIYON CHILES;                        Case No.: 2:19-cv-00945-MCE-CKD
12                Plaintiff,                HON. JUDGE MORRISON C.
13                                          ENGLAND, JR.
                          v.
14                                          HON. MAGISTRATE JUDGE
      ORACLE FINANCIAL GROUP,               CAROLYN K. DELANEY
15    LLC;
                                            ORDER OF DISMISSAL WITH
16
                                            PREJUDICE PURSUANT TO FRCP
                  Defendant.                41(A)(1)
17   ///
18
     ///
19
     ///
20
21   ///
22   ///
23
     ///
24
     ///
25

26
27

28

     ORDER OF DISMISSAL WITH PREJUDICE PURSUANT TO FRCP 41(A)(1)
     CASE NO: 2:19-CV-00945-MCE-CKD
 1
                                   ORDER OF DISMISSAL
 2
           Pursuant to the stipulation of the parties under Federal Rule of Civil
 3
     Procedure 41(a)(1), IT IS HEREBY ORDERED THAT this action be DISMISSED
 4
     WITHOUT LEAVE TO AMEND with respect to all Defendants, as to all claims
 5
     and causes of action, with each party bearing that party’s own attorney’s fees and
 6
     costs. The Court hereby retains ancillary jurisdiction to enforce the Settlement
 7
     Agreement between the Parties, the terms of which are incorporated herein, for a
 8
     period of twelve (12) months from the date of this Order. The Clerk of the Court is
 9
     directed to close the case.
10
           IT IS SO ORDERED.
11
     Dated: March 11, 2020
12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27
28


     ORDER OF DISMISSAL WITH PREJUDICE PURSUANT TO FRCP 41(A)(1)
     CASE NO: 2:19-CV-00945-MCE-CKD
